ICJ_074_TransborderArmedActions_NIC_HND_1988-12-20_JUD_01_PO_03_FR.txt. 126

OPINION INDIVIDUELLE DE M. SCHWEBEL
[Traduction]

J'ai voté en faveur de l’arrêt de la Cour parce que je souscris, pour
l'essentiel sinon entièrement, à ses deux conclusions principales.

J'estime que la Cour est compétente en l’espèce en vertu de Par-
ticle XXXI du pacte de Bogota et que cette compétence n’est pas res-
treinte par les conditions qui figurent à l’article XXXII. Mes éventuels
doutes à ce sujet trouvent leur expression dans l’opinion individuelle dé-
taillée que M. Oda a jointe à l’arrêt, en particulier dans les passages où il
cite les conclusions de personnes aussi autorisées que l’ancien secrétaire
général de l'Organisation des Etats américains et l’ancien directeur du dé-
partement juridique de cette dernière, M. F. V. Garcia-Amador, lesquels
semblent bien subordonner la compétence fondée sur l’article XXXI
du pacte à la réalisation préalable des conditions requises par Var-
ticle XXXII. Il est évident que ces conditions, et surtout celle qui
concerne la conciliation, ne sont pas remplies en l’espèce. A la lecture des
analyses sommaires de ces personnes, je ne vois cependant pas de raison
de conclure que la Cour n’est pas fondée à considérer que l’article XXXI
est indépendant de l’article XXXII. Ces deux articles, à première vue, pa-
raissent chacun conférer à la Cour un titre de compétence indépendant.
Certes, on peut se demander pourquoi un traité unique prévoirait deux
voies indépendantes vers la juridiction obligatoire de la Cour. Peut-être
est-ce parce que l’article XX XII était destiné à s’appliquer aux différends
qui ne sont pas d’ordre juridique aussi bien qu’aux «différends d’ordre
juridique».

La recevabilité de la requête du Nicaragua suscite des doutes plus sé-
rieux du fait de l’application des articles IJ et IV du pacte de Bogota. Si
l’on estime, comme moi, que la compétence en l’espèce ne peut se fonder
que sur le pacte de Bogotä et que la requête du Nicaragua doit par consé-
quent être considérée au regard des dispositions du pacte, ces articles
semblent de prime abord rendre la requête irrecevable puisque son objet
entre manifestement dans le cadre du processus de Contadora. Ce pro-
cessus, qui n’est pas une procédure pacifique établie par le pacte, est assu-
rément une «procédure spéciale» sur laquelle le Nicaragua et le Hon-
duras, ainsi que d’autres Etats, se sont mis d’accord et qui, menée à bien,
leur permettrait d'arriver à une solution des problèmes sur lesquels repose
l’action intentée par le Nicaragua. Par ailleurs, le processus de Contadora
est de toute manière une «procédure pacifique» (ce ne saurait être une
procédure belliqueuse), si bien qu’en vertu de l’article IV du pacte,
puisqu'il s’agit d’une procédure pacifique qui a «été entamée ... en vertu
d’un accord entre les parties » avant le dépôt de la requête du Nicaragua,
«il ne [pouvait] être recouru à aucune autre avant l’épuisement de celle

61
ACTIONS ARMEES (OP. IND. SCHWEBEL) 127

déjà entamée ». La Cour évite d’aborder plus d’un problème épineux d’in-
terprétation des articles II et IV en déclarant que le processus de Conta-
dora était «épuisé» au moment où le Nicaragua a déposé sa requête : elle
l’affirme bien que les Parties estiment toutes deux que ce processus «n’a
été ni abandonné ni suspendu à aucun moment». La Cour dit qu’elle ap-
précie l'importance de cette concordance de vues entre les Parties; elle
conclut néanmoins que le processus de Contadora était épuisé le
28 juillet 1986, du moins pour ce qui est de la phase de ce processus qui
tendait à résoudre les questions de fond examinées dans son cadre. C’est
là, pour les motifs indiqués par la Cour, une interprétation plausible des
faits; on pourrait aussi arriver à une autre interprétation plausible, comme
les Parties semblent le faire; mais je ne pense pas que l’interprétation de la
Cour soit indéfendable.

Les principales réserves que j’ai à formuler au sujet de l’arrêt de la Cour
ont trait à ce qu’elle dit au paragraphe 54 en réponse aux exceptions soule-
vées par le Honduras contre ce qui a été appelé les requêtes «en série»
déposées par le Nicaragua pour introduire trois instances connexes,
contre les Etats-Unis d'Amérique en 1984 et contre le Costa Rica et le
Honduras en 1986 (voir Lori Fisler Damrosch, « Multilateral Disputes »,
dans Damrosch, dir. publ., The International Court of Justice at a Cross-
roads, 1987, p. 376, 379).

Dans son mémoire le Honduras rappelle que, par sa requéte du
9 avril 1984 contre les Etats-Unis, le Nicaragua a soumis a la Cour un
ensemble de faits qui s’inscrivent dans le cadre du conflit général existant
en Amérique centrale et que, un mois après que l’arrêt eut été rendu dans
cette affaire, le Nicaragua a saisi la Cour, par ses requêtes contre le
Costa Rica et contre le Honduras, d’un deuxiéme et d’un troisiéme en-
semble de faits relatifs au méme conflit. Le Honduras affirme ceci:

« D'une façon générale, ce comportement du Nicaragua aboutit ...
à diviser artificiellement et arbitrairement le conflit général qui se dé-
roule en Amérique centrale, ce qui peut aussi avoir des conséquences
fâcheuses pour le Honduras en tant qu’Etat défendeur devant la
Cour, car il porte atteinte aux garanties d’une bonne administration
de la justice et sape le principe énoncé à l’article 59 du Statut de la
Cour.

2.07. En réalité, dans les requêtes successives qu’il a introduites
devant la Cour, le Nicaragua a présenté, pour étayer son argumenta-
tion, certains faits qui font partie du conflit général en Amérique cen-
trale. Mais il est évident que certains autres faits, tout en ayant trait à
ce même conflit général, sont inévitablement passés sous silence dans
la procédure devant la Cour.

Le pouvoir [de présenter des demandes reconventionnelles] que
l’article 80 du Règlement de la Cour confère aux Parties ne supprime
pas complètement cet inconvénient; car l'Etat contre lequel l’ins-
tance est intentée a la possibilité de ne pas comparaître devant la
Cour, comme cela a été le cas dans l’affaire des Activités militaires et

62
ACTIONS ARMÉES (OP. IND. SCHWEBEL) 128

paramilitaires au Nicaragua et contre celui-ci après l'arrêt rendu par la
Cour le 26 novembre 1984. Dans une telle situation, la Cour se heurte
à de grandes difficultés pour établir les faits, comme elle l’a reconnu
dans son arrêt du 27 juin 1986. Mais en ce qui concerne les différends
portés devant la Cour après cette affaire et qui font partie du même
conflit général existant dans la région, si les faits de la précédente
espèce affectent d’autres Etats, les Etats défendeurs dans des ins-
tances ultérieures seront obligés de combler les lacunes antérieures
ou de présenter d’autres interprétations concernant les mêmes faits,
ce qui ne semble nullement conforme aux exigences d’une bonne
administration de la justice.

Par ailleurs, les requêtes successives déposées par le Nicaragua à
partir de 1984 présentent un autre inconvénient pour les Etats défen-
deurs dans de nouvelles instances, comme c’est le cas pour la Répu-
blique du Honduras. Cet inconvénient tient à l'appréciation des faits
dans l'instance introduite contre les Etats-Unis, car ces faits s’inscri-
vent dans le cadre du même conflit général en Amérique centrale et
le principe de la relativité des décisions judiciaires internationales
énoncé à l’article 59 du Statut de la Cour risque d’être ainsi grave-
ment compromis. » (Mémoire du Honduras, par. 2.06-2.07.)

Les réponses que la Cour donne à cette argumentation du Honduras au
paragraphe 54 de l’arrét ne me paraissent pas tout à fait adéquates compte
tenu des considérations qui suivent.

Devant la Cour, en Paffaire des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci, le Nicaragua a formulé de graves accusations
non seulement contre les Etats-Unis, mais aussi contre le Honduras et le
Costa Rica. Il a soutenu que ces deux Etats, et tout particulièrement le
Honduras, agissant de concert avec les Etats-Unis appuyaient l'emploi
que ceux-ci faisaient de la force militaire contre le Nicaragua et leur inter-
vention dans les affaires intérieures de cet Etat; le Honduras et le
Costa Rica permettaient en particulier à des «mercenaires» de mener
des opérations contre le Nicaragua à partir de leur territoire. Malgré ces
accusations, le Nicaragua n’a introduit d’instance ni contre le Hon-
duras ni contre le Costa Rica en 1984, bien que ces deux pays eussent
alors adhéré sans aucune restriction à la juridiction obligatoire de la
Cour en application de la clause facultative. Le Nicaragua a même
maintenu que sa requête «n’allégufait] le comportement illégal d’aucun
autre Etat que les Etats-Unis » et qu’il ne demandait «réparation d’aucun
autre Etat».

Pour leur part, les Etats-Unis se sont fondés tant sur ces accusations
portées contre le Honduras et le Costa Rica — et sur le fait que le Nica-
ragua avait aussi prétendu que les forces armées d’El Salvador s'étaient
mises activement au service des Etats-Unis — que sur leur propre alléga-
tion selon laquelle leurs activités contre le Nicaragua constituaient des
mesures de légitime défense collective des voisins du Nicaragua, en parti-
culier El Salvador, contre une agression armée lancée par le Nicaragua; ils

63
ACTIONS ARMÉES (OP. IND. SCHWEBEL) 129

ont alors soutenu que la Cour ne pouvait statuer sur les allégations diri-
gées contre eux par le Nicaragua sans statuer aussi sur la licéité des actes
du Honduras, du Costa Rica et d’El Salvador. Ces trois Etats, ont-ils fait
valoir en conséquence, étaient des parties indispensables et, en leur ab-
sence, la Cour ne devait pas prononcer d’arrêt sur le fond.

Non seulement la Cour a rejeté ce moyen, mais, peu auparavant, quand
El Salvador a tenté d’exercer son « droit d'intervenir au procès» — selon
les termes de l’article 63 du Statut — en déposant une déclaration d’inter-
vention dans laquelle il appuyait énergiquement les allégations des Etats-
Unis suivant lesquelles il subissait une agression armée du Nicaragua et
agissait au titre de la légitime défense collective avec les Etats-Unis, la
Cour a rejeté cette déclaration d’intervention. Dans une ordonnance laco-
nique et pratiquement dépourvue d’argumentation, elle a décidé que la
déclaration d’intervention était «irrecevable en ce qu’elle se rapporte à la
phase en cours de l’instance » — celle de la compétence et de la recevabi-
lité, ce motif n’a de fondement ni dans les termes ni dans l’objet de l’ar-
ticle 63. Ce rejet s’accorde mal, comme il est largement admis, avec le
Statut et, puisque El Salvador n’a pu se faire entendre, se concilie plus mal
encore avec la disposition expresse de l’article 84 du Règlement de la
Cour, aux termes duquel, s’il est fait objection à la recevabilité d’une dé-
claration d'intervention, «la Cour entend, avant de statuer, l’Etat désireux
d'intervenir ainsi que les parties». Le fait d’avoir exclu la participation
d'El Salvador n’a pas seulement influé par la suite sur la teneur et le dérou-
lement de l’instance. Il semble avoir aussi influé sur la décision prise plus
tard par les Etats-Unis de se retirer de l’instance; en effet, l’une des deux
raisons principales de ce retrait indiquées par les Etats-Unis le 18 jan-
vier 1985 était le rejet sommaire de la déclaration d’intervention d’El Sal-
vador auquel la Cour avait procédé «sans donner de raisons et sans même
entendre El Salvador, en violation du droit d’El Salvador et au mépris des
propres règles de la Cour».

Si la Cour, en rejetant la déclaration d’intervention d’El Salvador au
stade de la compétence et de la recevabilité, a donné à entendre qu’elle
réservait l'éventualité d’une intervention d’El Salvador lors de la procé-
dure sur le fond et si elle a indiqué ailleurs que le Honduras et le
Costa Rica, ainsi qu’El Salvador, avaient des possibilités d’intervention
en vertu du Statut, il est évident que le traitement réservé à El Salvador ne
pouvait guère encourager de telles interventions. Du reste, pour leur part,
El Salvador, le Honduras et le Costa Rica n’ont jamais manifesté aucun
désir de voir leurs actes, dont certains faisaient l’objet d’accusations de la
part du Nicaragua, soumis à la décision de la Cour, quand bien même la
Cour, dans l’arrêt sur le fond qu’elle a finalement rendu le 27 juin 1986, a
statué sur ces actes en fait et en droit, ce qui était inévitable en raison de la
nature de la requête et des accusations du Nicaragua ainsi que des moyens
de défense opposés par les Etats-Unis.

A peine la Cour avait-elle rendu son arrêt du 27 juin 1986 contre les
Etats-Unis que le Nicaragua s’aperçut qu'après tout (contrairement à ce
qu’il avait plaidé dans l’affaire qui l’opposait aux Etats-Unis) il avait, sur

64
ACTIONS ARMÉES (OP. IND. SCHWEBEL) | 130

le plan juridique, des griefs à formuler contre le Honduras et le
Costa Rica; il déposa alors ses requêtes du 28 juillet 1986 contre ces
deux Etats. Si la présente affaire atteint la phase sur le fond, il faut
s'attendre à ce que le Nicaragua invoque, comme il l’a déjà fait, contre
le Honduras, les constatations de fait et les conclusions de droit for-
mulées par la Cour en l’affaire des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci non seulement à l’encontre des Etats-Unis,
mais aussi, indirectement à tout le moins, à l’encontre du Honduras,
bien que cet Etat n’ait pas été partie à l'affaire. Comme il a été indiqué,
le Nicaragua a délibérément décidé de ne pas introduire d’instance
contre le Honduras en 1984 malgré ses accusations contre le Honduras
et l'adhésion sans réserve de cet Etat à la clause facultative, qui était alors
en vigueur.

Le Nicaragua a préféré engager des actions en série, quelque préju-
diciables qu’elles puissent être à ce que le Honduras appelle la bonne
administration de la justice. Il n’est pas douteux que de telles actions
peuvent vraiment être préjudiciables. Si l’on devait appliquer en l’espèce
l'arrêt rendu par la Cour le 27 juin 1986, qui rejette pour des motifs de
fait et de droit le moyen de défense, invoqué par les Etats-Unis, suivant
lequel ils agissaient contre le Nicaragua au titre de la légitime défense
collective d'El Salvador, du Honduras et du Costa Rica, le Honduras
pourrait se voir privé, dès avant l’échange des pièces de procédure sur
le fond de l'affaire, d’un moyen de défense capital face aux griefs du
Nicaragua.

Quand la Cour a rejeté les requêtes à fin d'intervention dans d’autres
affaires, présentées par Malte et par l'Italie en vertu de l’article 62 du
Statut — aux termes duquel, dans le cas d’une telle intervention, «la Cour
décide» —, elle n’en a pas moins donné à Malte et à l'Italie l’assurance
que, quand elle statuerait sur le fond, elle veillerait à ce que leur absence
ne cause aucun préjudice à leurs intérêts. Elle s’est conformée à ces assu-
rances. Quand El Salvador a tenté d'intervenir dans l’affaire des Activités
militaires et paramilitaires au Nicaragua et contre celui-ci en vertu de l’ar-
ticle 63 du Statut, c’est-à-dire d’exercer «le droit d’intervenir au procès »
qu’il tient du Statut, la Cour a sommairement rejeté sa demande et elle n’a
donné a El Salvador aucune assurance de ce genre; elle a rendu un arrét
qui, quoi qu’on en dise, ne peut manquer de porter une atteinte grave aux
intérêts d’El Salvador tels qu’il les lui avait présentés dans la déclaration
d'intervention rejetée.

Dans la présente affaire, quand le Honduras se plaint, à juste titre
semble-t-il, de la situation dans laquelle il se trouve en raison non seule-
ment de la tactique procédurale du Nicaragua mais aussi de l’acceptation
de cette tactique par la Cour, quelle réponse celle-ci trouve-t-elle à
donner?

Une réponse ambiguë. D’une part la Cour décide qu’elle ne peut retenir
la thèse du Honduras selon laquelle la situation procédurale créée par le
fractionnement, opéré par le Nicaragua, du différend global en une série
de différends bilatéraux est contraire aux exigences de la bonne foi et du

65
ACTIONS ARMÉES (OP. IND. SCHWEBEL) 131

bon fonctionnement de la justice internationale. D’autre part la Cour
déclare:

«En tout état de cause, il appartient aux Parties d’établir dans la
présente affaire les faits compte tenu des règles habituelles de preuve
sans que puisse être invoquée la chose jugée dans une autre affaire ne
mettant pas en cause les mêmes parties (voir l’article 59 du Statut). »
(Arrêt, par. 54.)

Il résulte de cette déclaration que si, au stade du fond, une Partie à
la présente affaire cherche à se prévaloir des constatations de fait for-
mulées dans l’arrêt rendu le 27 juin 1986 en l’affaire des Activités militaires
et paramilitaires au Nicaragua et contre celui-ci, la Cour n’acceptera pas
qu’elle s’en prévale maïs exigera que cette Partie établisse dans la présente
affaire les faits compte tenu des règles habituelles de preuve. Bien que
dans l’arrêt précité la Cour se soit prononcée sur des griefs qui sont
formulés dans la présente espèce et bien que le Honduras soit maintes
fois mentionné tant dans les pièces de procédure écrite présentées en
l'affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci que dans l’arrêt rendu par la Cour en cette affaire, la chose jugée
ne peut être invoquée parce qu'il s'agissait d’une autre affaire et que les
Parties à celle-ci n’étaient pas les mêmes que les Parties à la présente
instance.

Ce n’est là que ce qui est posé à l’article 59 du Statut. Néanmoins, il
importe en l’occurrence que la Cour le dise et, si la présente affaire atteint
le stade du fond, il sera capital que la Cour donne plein effet à l’article 59.
Etant donné la nature de la situation à laquelle les Parties et la Cour sont
confrontées, ce ne sera pas chose facile. Dans son arrêt du 27 juin 1986, la
Cour a non seulement acquitté le Nicaragua des accusations qui étaient
portées contre lui pour être intervenu illicitement dans les affaires de ses
voisins en commettant des actes équivalant à une agression armée, mais a
aussi acquitté le Nicaragua de certains actes d’intervention illicite; peut-
elle dès lors, sans tenir compte de ces décisions, prendre en considération
les faits de la présente espèce tels qu’ils peuvent apparaître au regard des
preuves produites? Dans son arrêt du 27 juin 1986, la Cour a tenu pour
établi que certaines incursions militaires transfrontières à l’intérieur du
territoire hondurien sont imputables au Gouvernement du Nicaragua;
peut-elle dès lors prendre en considération, sans tenir compte de cette
décision, les faits de la présente espèce tels qu’ils peuvent apparaître au
regard des preuves produites ?

Pour une raison particulière, il importe encore plus à mes yeux que la
Cour donne effet le plus rigoureusement possible à l’article 59 en l’espèce.
Il serait en effet d’autant plus préjudiciable d'appliquer au fond de la pré-
sente affaire les constatations de fait consignées dans l’arrêt de la Cour du
27 juin 1986 que certaines de ces constatations, décisives de surcroît, ne
correspondent en réalité pas aux faits. Selon la formule modérée dont s’est
servi M. Oda au sujet des constatations de fait de la Cour en l’affaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci «il … [est]

66
ACTIONS ARMÉES (OP. IND. SCHWEBEL) 132

tout à fait hors de doute que l’image que la Cour a donnée du présent
différend est loin de la réalité ». Il ne serait pas moins préjudiciable d’ap-
pliquer au fond de la présente affaire certaines conclusions de droit aux-
quelles la Cour est parvenue dans cette autre affaire car certaines de ces
conclusions étaient et demeurent erronées.

(Signé) Stephen M. SCHWEBEL.

67
